

Exhibit 10.1

EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 25, 2013 (the
“Effective Date”), by and between Martha Stewart Living Omnimedia, Inc., a
Delaware corporation (the “Company”), and Daniel Dienst (the “Executive”).
WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to be so employed, in each case on the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
1.Employment Term. Subject to the provisions of Section 7 of this Agreement, the
Company hereby agrees to employ the Executive hereunder, and the Executive
hereby agrees to be employed by the Company hereunder, in each case subject to
the terms and conditions of this Agreement, for the period commencing on October
28, 2013 (the “Start Date”) and ending on December 31, 2016 (such period, or
until the Executive’s employment is earlier terminated pursuant to Section 7 of
this Agreement, the “Initial Term”). After the Initial Term, subject to the
provisions of Section 7 of this Agreement, the Agreement shall automatically be
renewed for successive one (1) year terms (each such period, or until the
Executive’s employment is earlier terminated pursuant to Section 7 of this
Agreement, a “Renewal Term”), unless either party delivers written notice of
non-renewal to the other party no less than ninety (90) days prior to the
expiration of the then current Initial Term or any Renewal Term, as applicable.
The period of time between the Start Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.”
2.Duties.
(a)Commencing on the Start Date, Executive shall serve as Chief Executive
Officer of the Company, and as such shall be the highest ranking executive
officer of the Company and shall have the duties and responsibilities
customarily exercised by an individual serving in that position in a corporation
of the size and nature of the Company, including full day-to-day operational
authority, except for duties and responsibilities with respect to creative
matters that are within the purview of Martha Stewart (the “Founder”) in her
capacity as the Founder and Chief Creative Officer of the Company and as to
which she reports directly to the Board of Directors of the Company (the
“Board”).  Without limiting the generality of the foregoing, the Executive shall
have responsibility for developing, and overseeing the implementation of, the
Company’s business strategy, for determining appropriate staffing levels and for
determining hiring and firing decisions, in each case, to the extent
appropriate, after giving consideration to any recommendations of the Founder
and subject to the approval of the Board as to matters requiring Board approval
(which generally do not include day-to-day matters or hiring and firing
decisions of persons other than named executive officers).  All of the employees
of the Company (other than the Founder) shall report, directly or indirectly, to
the Executive (it being acknowledged and agreed that (i) the Chief Financial
Officer, General Counsel and Internal Audit also have direct reporting
responsibilities to the Board and committees thereof and (ii) the editors may
also report to the Founder).  In performing such



--------------------------------------------------------------------------------



duties, services, and responsibilities, the Executive shall report solely to the
Board as a whole (with coordination through the lead director or other
independent director designated by the Board).  Executive shall continue as a
member of the Board.
(b)During the Employment Term, the Executive shall use his best energies and
abilities in the performance of his duties, services and responsibilities for
the Company, shall comply with the Company’s policies and procedures and shall
devote substantially all of his business time and attention to the businesses of
the Company and its subsidiaries and affiliates. Notwithstanding the foregoing,
the parties understand and agree that the Executive may continue to serve as a
non-executive consultant to Sims Metal Management, Ltd through June 30, 2014, so
long as such service does not violate or materially interfere with his
performance of his duties, services and responsibilities under this Agreement.
In addition, the parties understand and agree that Executive may continue to
serve on the corporate, civic and charitable boards listed on Schedule A
attached hereto and may serve on such other corporate, civic and charitable
boards (subject to advance written approval of the Board); provided, that such
activities do not violate, or materially interfere with his performance of his
duties, services and responsibilities under this Agreement. During the
Employment Term, the Executive’s principal location of employment shall be at
the Company’s executive offices in New York City, New York, except for customary
business travel on behalf of the Company and its subsidiaries and affiliates.
(c)Upon any termination of the Executive’s employment with the Company, the
Executive shall be deemed to have resigned from all other positions he then
holds as an employee or director or other independent contractor of the Company
or any of its subsidiaries or affiliates, unless otherwise agreed by the Company
and the Executive. For purposes of determining the timing of (but not
eligibility for) amounts payable upon “termination of employment,” “Date of
Termination” or “separation from service” under this Agreement, such terms shall
mean, to the extent required under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), the Executive’s “separation from service” as
defined in Section 409A and the applicable regulations thereunder.
3.Base Salary; Bonus.
(a)During the Employment Term, in consideration of the performance by the
Executive of the Executive’s obligations during the Employment Term (including
any service in any position with any subsidiary or affiliate of the Company),
the Company shall pay the Executive a base salary (the “Base Salary”) at an
annual rate of $775,000. The Executive’s Base Salary shall be subject to
increase but not decrease in the discretion of the Compensation Committee of the
Board, based on the Compensation Committee of the Board’s annual review of
Executive’s compensation, and shall be payable in accordance with the normal
payroll practices of the Company in effect from time to time, but not less
frequently than monthly.
(b)During the Employment Term, in addition to the payments of the Base Salary
set forth above, in respect of each calendar year commencing on or after January
1, 2014 during which the Employment Term is in effect, the Executive shall be
eligible to receive a performance-based target bonus of 75% of Base Salary (or
if higher, the percentage of Base Salary that any other executive or key
management employee of the Company, other than the Founder, is eligible to
receive), with a minimum of 0% and a maximum of 150% of Base Salary,



2

--------------------------------------------------------------------------------



based on achievement of goals established with respect to each calendar year by
the Compensation Committee of the Board after reasonable consultation with the
Executive. Such bonus(es), if any, shall be paid in the same manner and
concurrently with other bonuses paid to senior executives of the Company,
provided the Executive continues as an active employee of the Company in good
standing through the date of such payment (except as otherwise expressly
provided in Section 9).  Bonus(es) under this Section 3(b) shall be paid in a
lump sum no later than March 15th  of the calendar year following the calendar
year to which such bonus relates.
4.Benefits.
(a)During the Employment Term, the Executive shall be entitled to participate in
the employee benefit plans, policies, programs and arrangements, as may be
amended from time to time, that are provided generally to similarly situated
employees of the Company (excluding for this purpose the Founder) to the extent
the Executive meets the eligibility requirements for any such plan, policy,
program or arrangement. During the Employment Term, the Executive shall be
eligible to receive awards under the equity plans of the Company, at the sole
discretion of the Compensation Committee of the Board.
(b)The Company shall reimburse the Executive for all reasonable business
expenses incurred by the Executive in carrying out the Executive’s duties,
services and responsibilities under this Agreement during the Employment Term.
The Executive shall comply with generally applicable policies, practices and
procedures of the Company with respect to reimbursement for, and submission of
expense reports, receipts or similar documentation of, such expenses.
(c)For purposes of complying with Section 409A, any reimbursement of benefits
provided under this Section 4 or otherwise shall be subject to the following:
(i) provision of such reimbursement or benefits provided during one calendar
year shall not affect the amount of reimbursements or benefits provided during a
subsequent calendar year; (ii) such reimbursements or benefit may not be
exchanged or substituted for other forms of compensation to the Executive; and
(iii) reimbursement payments must be made no later than the last day of the
calendar year immediately following the calendar year in which the expense is
incurred.
5.Vacations. During each calendar year of the Employment Term (pro rata for
partial calendar years), the Executive shall be entitled to four weeks of paid
vacation to be taken in accordance with the applicable policy of the Company.
6.Equity Compensation.
(a)On the Start Date, the Company shall grant the Executive under the Martha
Stewart Living Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the
“Omnibus Plan”):
(i)    1,000,000 premium-priced, performance options to purchase Class A common
stock, par value $0.01 per share (the “Stock”) of the Company (the “Performance
Options”) pursuant to the Performance Stock Option Agreement attached hereto as
Exhibit A (the “Performance Stock Option Agreement”). The Performance Stock
Option Agreement shall provide that, (t) 250,000 Performance Options shall be



3

--------------------------------------------------------------------------------



priced at $2.75 (the “$2.75 Tranche”), (u) 250,000 Performance Options shall be
priced at $3.00 (the “$3.00 Tranche”), (v) 250,000 Performance Options shall be
priced at $4.00 (the “$4.00 Tranche”), and (w) 250,000 Performance Options shall
be priced at $5.00 (the “$5.00 Tranche”, and collectively with the $2.75
Tranche, the $3.00 Tranche and the $4.00 Tranche, the “Option Tranches”) and
shall become exercisable in accordance with the following vesting schedule, (x)
one-third of each Option Tranche shall vest on December 31, 2014, (y) one-third
of each Option Tranche shall vest on December 31, 2015, and (z) the balance of
each Option Tranche shall vest on December 31, 2016, and in each case, further
subject to Executive remaining in Service (as defined in the Omnibus Plan) with
the Company until such time (except as otherwise expressly provided in Section 9
of this Agreement). Notwithstanding the foregoing, the exercise price per share
of such Performance Options shall be no less than the Fair Market Value per
share of the Common Stock on the Start Date.
(ii)    400,000 time-vested Restricted Stock Units representing the right to
receive 400,000 shares of Stock of the Company (the “Restricted Stock Units”),
pursuant to the Restricted Stock Agreement attached hereto as Exhibit B (the
“Restricted Stock Agreement”). The Restricted Stock Agreement shall provide that
(x) 133,333 Restricted Stock Units shall vest on December 31, 2014, (y) 133,333
Restricted Stock Units shall vest on December 31, 2015, and (z) 133,334
Restricted Stock Units shall vest on December 31, 2016, in each case subject to
the Executive remaining in Service (as defined in the Omnibus Plan) with the
Company until such date (except as otherwise expressly provided in Section 9 of
this Agreement).
(iii)    800,000 performance-vested Restricted Stock Units representing the
right to receive 800,000 shares of Stock of the Company (the “Performance
Restricted Stock Units”), pursuant to the Performance Restricted Stock Agreement
attached hereto as Exhibit C (the “Performance Restricted Stock Agreement”). The
Performance Restricted Stock Agreement shall provide that (w) 200,000
Performance Restricted Stock Units shall vest at such time as the trailing
average closing price of the Stock during any 30 consecutive trading days during
the Initial Term (the “Thirty Day Trailing Average”) has been at least $6.00,
(x) 200,000 Performance Restricted Stock Units shall vest at such time as the
Thirty Day Trailing Average has been at least $8.00, (y) 200,000 Performance
Restricted Stock Units shall vest at such time as the Thirty Day Trailing
Average has been at least $10.00, and (z) 200,000 Performance Restricted Stock
Units shall vest at such time as the Thirty Day Trailing Average has been at
least $12.00, in each case subject to the Executive remaining in Service (as
defined in the Omnibus Plan) with the Company until such time (except as
otherwise expressly provided in Section 9 of this Agreement).
7.Termination of the Employment Term.
(a)The Executive’s employment with the Company and the Employment Term shall
terminate upon the earliest to occur of:
(i)    the death of the Executive;



4

--------------------------------------------------------------------------------



(ii)    the termination of the Executive’s employment by the Company by reason
of the Executive’s Disability;
(iii)    the termination of the Executive’s employment by the Company for Cause
or without Cause;
(iv)    the termination of the Executive’s employment by the Executive for Good
Reason; and
(v)    the expiration of the Employment Term due to a non-renewal of this
Agreement by the Company or the Executive pursuant to the provisions of Section
1 of this Agreement.
(b)For purposes of this Agreement, the following terms shall have the following
meanings:
(i)    “Cause” shall mean that any of the following has occurred and that the
Board has made a determination of such occurrence after providing the Executive
with reasonably detailed written notice and a reasonable opportunity to be heard
on the issues at a Board meeting:
(1)the willful and continued failure by the Executive to substantially perform
his material duties to the Company (other than due to mental or physical
disability) after written notice specifying such failure and the manner in which
the Executive may rectify such failure in the future and the Executive’s failure
to do so;
(2)the Executive has engaged in willful misconduct that has resulted in material
damage to the Company’s business or reputation;
(3)the Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to (A) a crime involving moral turpitude, fraud,
forgery, embezzlement or similar conduct, or (B) a felony crime;
(4)the Executive has engaged in fraud against the Company or misappropriated
Company property (other than incidental property); or
(5)the Executive has materially breached this Agreement and such breach, to the
extent curable, has not been cured within thirty (30) days after the Executive
is provided with written notice thereof.
For purposes of this Agreement, no act or failure by the Executive shall be
considered “willful” if such act is done by the Executive in the good faith
belief that such act is or was in the best interests of the Company or one or
more of its businesses.
(ii)     “Change in Control” of the Company shall mean:
(1)any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (as
such term is used in Section 14(d)(2) of the Exchange Act) is or becomes a
“beneficial



5

--------------------------------------------------------------------------------



owner” (as such term is used in Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the Voting Stock of the Company; provided that this clause (1)
shall not apply with respect to a stockholder of the Company who beneficially
owns more than 50% of the Voting Stock of the Company on the Effective Date;
(2)all or substantially all of the assets or business of the Company are
disposed of pursuant to a merger, consolidation or other transaction unless,
immediately after such transaction, the stockholders of the Company immediately
prior to the transaction own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Company prior to such
transaction more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another entity
(there being excluded from the number of shares held by such stockholders, but
not from the Voting Stock of the combined company, any shares received by
affiliates of such other company in exchange for stock of such other company);
provided that this clause (2) shall not apply if, immediately after such
transaction, a stockholder of the Company who beneficially owns more than 50% of
the Voting Stock of the Company on the Effective Date owns, directly or
indirectly, more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another
entity;
(3)the Company adopts any plan of liquidation providing for the distribution of
all or substantially all of its assets if such plan of liquidation will result
in the winding-up of the business of the Company; or
(4)the consummation of any merger, consolidation or other similar corporate
transaction unless, immediately after such transaction, the stockholders of the
Company immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company
prior to such transaction more than 50% of the Voting Stock of the company
surviving such transaction or its ultimate parent company if such surviving
company is a subsidiary of another entity (there being excluded from the number
of shares held by such stockholders, but not from the Voting Stock of the
combined company, any shares received by affiliates of such other company in
exchange for stock of such other company); provided that this clause (4) shall
not apply if, immediately after such transaction, a stockholder of the Company
who beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date owns, directly or indirectly, more than 50% of the Voting Stock
of the company surviving such transaction or the ultimate parent company of such
surviving or successor company if such surviving company is a subsidiary of
another entity.
For purposes of this definition, “the Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the



6

--------------------------------------------------------------------------------



right to exercise more than 50% of the votes entitled to be cast in the election
of directors of a corporation.
(iii)    “Disability” of the Executive shall have occurred if, as a result of
the Executive’s incapacity due to physical or mental illness as determined by a
physician selected by the Executive, and reasonably acceptable to the Company,
the Executive shall have been substantially unable to perform his duties
hereunder for six consecutive months, or for an aggregate of 180 days during any
period of twelve consecutive months.
(iv)    “Good Reason” shall mean the occurrence, without the Executive’s express
prior written consent, of any one or more of the following:
(1)a material diminution in the Executive’s authority, duties or
responsibilities as set forth in Section 2(a) or a change in reporting structure
also as set forth in Section 2(a), in each case as a result of actions taken or
approved by the Board (or failed to be taken by the Board if required in the
circumstances described in the last sentence of this definition), other than
actions on matters requiring Board approval (which generally do not include day
to day matters or hiring or firing decisions of persons other than named
executive officers) as determined by the Board in good faith; provided that this
provision shall not include a diminution in authority, duties or
responsibilities solely by virtue of the Company becoming private or being
acquired and made part of a larger entity, but shall include as a result thereof
or thereafter the Executive not being the chief executive officer of the top
trade or business in the ownership chain or not reporting directly to the board
of directors of such top entity;
(2)a material breach of Sections 3 through 6 of this Agreement by the Company;
(3)the Company’s requiring the Executive to be based at a location in excess of
35 miles from the location of the Executive’s principal job location or office
specified in Section 2(b), except for required travel on the Company’s business
to an extent substantially consistent with the Executive’s position;
(4)a material reduction by the Company of the Executive’s Base Salary, as the
same shall be increased from time to time, or
(5)(i) The failure during the Employment Term to nominate the Executive for
election to the Board at the annual meeting of stockholders or (ii) so long as
the Founder (and her family or entities controlled by the Founder or her family)
has sufficient votes to elect the Board, the failure during the Employment Term
to elect the Executive to the Board at such meeting or the removal of Executive
from the Board (other than for cause); provided, however, that Good Reason shall
not exist under clause (i) or (ii) if such failure or removal is required in
order to comply with legal, stock exchange or other regulatory requirements
relating to board or committee composition.
provided that the foregoing events shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an



7

--------------------------------------------------------------------------------



event on the 30th day following its occurrence unless the Executive has given
the Company written notice thereof prior to such date. Notwithstanding anything
herein to the contrary, the parties expressly acknowledge and agree that neither
(i) the existence and continuation of the arrangements whereby the Chief
Financial Officer, the General Counsel and Internal Audit also have direct
reporting responsibilities to the Board and committees thereof and whereby the
editors may also report to the Founder nor (ii) actions taken by the Founder
with regard to creative matters within her purview as the Founder and Chief
Creative Officer of the Company shall constitute a basis for the Executive to
assert Good Reason or otherwise constitute a breach by the Company of any of its
obligations under this Agreement. The parties recognize that the Executive and
the Founder both report to the Board and matters may be brought to the Board for
resolution that could be viewed as within the purview of the Chief Executive
Officer or the Founder and Chief Creative Officer or both. No action taken by
the Board in good faith to resolve any of the matters referred to in the
preceding sentence shall constitute a basis for Executive to assert Good Reason
or otherwise constitute a breach by the Company of any of its obligations under
this Agreement. In addition, actions taken by the Founder that are outside the
purview of her authority and responsibilities with respect to creative matters
as Founder and Chief Creative Officer (as determined in good faith by the Board)
shall in no event constitute a basis for Executive to assert Good Reason or
otherwise constitute a breach by the Company of any of its obligations under
this Agreement, so long as the Board, after receipt of written notice from
Executive, has taken reasonable steps in good faith to try to assist the
Executive in being able to exercise his authority and responsibilities under
Section 2(a).
8.Termination Procedures.
(a)Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Term (other than pursuant to
Sections 7(a)(i) and 7(a)(v)) shall be communicated by written Notice of
Termination to the other party. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice indicating the specific termination provision
in this Agreement relied upon and, other than in the case of a termination
without Cause by the Company or termination without Good Reason by the
Executive, setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
that provision.
(b)Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by his death, the
date of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 7(a)(ii), 30 days after the date of receipt of the Notice of Termination
(provided that the Executive does not return to the substantial performance of
his duties on a full-time basis during such 30-day period), (iii) if the
Executive’s employment is terminated pursuant to Section 7(a)(v), the date of
expiration of the Employment Term, (iv) if the Executive’s employment is
terminated pursuant to Section 7(a)(iii), the date on which a Notice of
Termination is given or any later date set forth in such Notice of Termination,
and (v) if the Executive’s employment is terminated pursuant to Section
7(a)(iv), 30 days after the date of the Company’s receipt of written notice from
the Executive of the event which constitutes Good Reason (unless the Company has
cured such event within such 30 day period).



8

--------------------------------------------------------------------------------



9.Termination Payments.
(a)Termination for Any Reason. Upon any termination of the Executive’s
employment, he shall only be entitled to payment of any earned but unpaid
portion of the Base Salary, prior-year bonus, benefits and unreimbursed business
expenses, in each case with respect to the period ending on the Date of
Termination except as otherwise provided in Sections 9(b), 9(c), 9(d) and 9(e).
(b)Termination without Cause or Resignation for Good Reason.
(i)    Prior to January 1, 2015. In addition to the payments and benefits
provided in Section 9(a) and subject to the provisions of Section 9(f), if the
Executive’s employment is terminated (x) by the Company without Cause or (y) by
the Executive for Good Reason, in either case prior to January 1, 2015 and prior
to the occurrence of a Change in Control:
(1)the Company shall pay the Executive an amount equal to 12 months’ Base
Salary, which shall be payable in the form of salary continuation and which
shall commence within 60 days following the Executive’s Date of Termination in
accordance with the Company’s regular payroll practice; provided, that if the
Release Execution Period (as defined below) begins in one calendar year and ends
in another calendar year, payments shall not begin until the beginning of the
second calendar year,
(2)the Executive shall be entitled, if applicable, to a pro-rated bonus for the
year of termination (other than 2013) (calculated at the end of the fiscal year
and then pro-rated through the Date of Termination), provided that the
applicable performance targets have been met and bonuses are paid generally to
similarly situated executives at the Company, and any such payments shall be
made when otherwise due in accordance with the provisions of Section 3 and
Section 4 of this Agreement,
(3)the Company shall immediately vest fifty percent (50%) of any outstanding
unvested Restricted Stock Units, and any such accelerated Restricted Stock Units
shall be settled within 30 days after Executive’s “separation from service” as
defined for purposes of Section 409A,
(4)the period for determining whether the performance conditions for vesting of
any outstanding unvested Performance Restricted Stock Units have been satisfied
shall be extended to the eighteen (18) month anniversary of the Date of
Termination, and any Performance Restricted Stock Units which satisfy the
performance conditions during such period shall be vested and settled within 30
days after the performance conditions have been satisfied,
(5)the employment condition for vesting of any outstanding unvested Performance
Options shall be deemed satisfied, and the period for exercise of any
Performance Options (to the extent otherwise exercisable) shall not expire until
(i) the eighteen (18) month anniversary of the Date of Termination or (ii) if
later, such date as the Executive’s Service (as defined in the Omnibus Plan)
with the Company shall terminate (but in no event beyond the remaining term of
the option), and



9

--------------------------------------------------------------------------------



(6)if Executive timely elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”) for Executive
and his eligible dependents, within the time period prescribed by COBRA, the
Company will monthly reimburse Executive for the COBRA premiums for such
coverage (at the coverage levels in effect immediately prior to the Date of
Termination) for Executive and his covered dependents until the earliest of (x)
twelve months from the Date of Termination or (y) the date on which the
Executive is eligible to receive subsequent employer-provided coverage,
provided, that such COBRA reimbursements will be made by the Company to the
Executive consistent with the Company’s normal expense reimbursement policy and
will be taxable to the extent required to avoid any adverse consequences to the
Executive or to the Company under either Code Section 105(h) or the Patient
Protection and Affordable Care Act of 2010.
(ii)    On or After January 1, 2015. In addition to the payments and benefits
provided in Section 9(a) and subject to the provisions of Section 9(f), if the
Executive’s employment is terminated (x) by the Company without Cause or (y) by
the Executive for Good Reason, in either case on or after January 1, 2015 and
prior to the occurrence of a Change in Control:
(1)the Company shall pay the Executive an amount equal to 12 months’ Base
Salary, which shall be payable in the form of salary continuation and which
shall commence within 60 days following the Executive’s Date of Termination in
accordance with the Company’s regular payroll practice; provided, that if the
Release Execution Period (as defined below) begins in one calendar year and ends
in another calendar year, payments shall not begin until the beginning of the
second calendar year,
(2)the Executive shall be entitled, if applicable, to a pro-rated bonus for the
year of termination (calculated at the end of the fiscal year and then pro-rated
through the Date of Termination), provided that the applicable performance
targets have been met and bonuses are paid generally to similarly situated
executives at the Company, and any such payments shall be made when otherwise
due in accordance with the provisions of Section 3 and Section 4 of this
Agreement,
(3)the Company shall immediately vest any outstanding unvested Restricted Stock
Units and any such Restricted Stock Units shall be settled within 30 days after
Executive’s “separation from service” as defined for purposes of Section 409A,
(4)the period for determining whether the performance conditions for vesting of
any outstanding unvested Performance Restricted Stock Units have been satisfied
shall be extended to the eighteen (18) month anniversary of the Date of
Termination, and any Performance Restricted Stock Units which satisfy the
performance conditions during such period shall be vested and settled within 30
days after the performance conditions have been satisfied,
(5)the employment condition for vesting of any outstanding unvested Performance
Options shall be deemed satisfied, and the period for exercise of any
Performance Options (to the extent otherwise exercisable) shall not expire until
(i) the eighteen (18) month anniversary of the Date of Termination or (ii) if
later, such date as the Executive’s



10

--------------------------------------------------------------------------------



Service (as defined in the Omnibus Plan) with the Company shall terminate (but
in no event beyond the remaining term of the option), and
(6)if Executive timely elects continuation coverage pursuant to COBRA for
Executive and his eligible dependents, within the time period prescribed by
COBRA, the Company will monthly reimburse Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to the Date of
Termination) for Executive and his covered dependents until the earliest of (x)
twelve months from the Date of Termination or (y) the date on which the
Executive is eligible to receive subsequent employer-provided coverage,
provided, that such COBRA reimbursements will be made by the Company to the
Executive consistent with the Company’s normal expense reimbursement policy and
will be taxable to the extent required to avoid any adverse consequences to the
Executive or to the Company under either Code Section 105(h) or the Patient
Protection and Affordable Care Act of 2010.
(c)Change in Control Termination. In addition to the payments and benefits
provided in Section 9(a), and subject to the provisions of Section 9(f), if the
Executive’s employment is terminated (x) by the Company without Cause or (y) by
the Executive for Good Reason, in either case after the occurrence of a Change
in Control,
(1)the Company shall pay the Executive an amount equal to 12 months’ Base
Salary, which shall be payable in the form of salary continuation commencing
within 60 days following the Executive’s Date of Termination in accordance with
the Company’s regular payroll practice or, if the Change of Control qualifies as
a “change in ownership or effective control” within the meaning of Section 409A,
in a cash lump sum payable within two and one-half months after the Executive’s
“separation from service” as defined for purposes of Section 409A,
(2)the Executive shall be entitled, if applicable, to a pro-rated bonus for the
year of termination (other than 2013) (calculated at the end of the fiscal year
and then pro-rated through the Date of Termination), provided that the
applicable performance targets have been met and bonuses are paid generally to
similarly situated executives at the Company, and any such payments shall be
made when otherwise due in accordance with the provisions of Section 3 and
Section 4 of this Agreement,
(3)the Company shall immediately vest any outstanding unvested Restricted Stock
Units and any such Restricted Stock Units shall be settled within 30 days after
Executive’s “separation from service” as defined for purposes of Section 409A,
(4)the period for determining whether the performance conditions for vesting of
any outstanding unvested Performance Restricted Stock Units have been satisfied
shall be extended to the eighteen (18) month anniversary of the Date of
Termination, and any Performance Restricted Stock Units which satisfy the
performance conditions during such period shall be vested and settled within 30
days after the performance conditions have been satisfied,
(5)the employment condition for vesting of any outstanding unvested Performance
Options shall be deemed satisfied, and the period for exercise of any



11

--------------------------------------------------------------------------------



Performance Options (to the extent otherwise exercisable) shall not expire until
(i) the eighteen (18) month anniversary of the Date of Termination or (ii) if
later, such date as the Executive’s Service (as defined in the Omnibus Plan)
with the Company shall terminate (but in no event beyond the remaining term of
the option), and
(6)if Executive timely elects continuation coverage pursuant COBRA for Executive
and his eligible dependents, within the time period prescribed by COBRA, the
Company will monthly reimburse Executive for the COBRA premiums for such
coverage (at the coverage levels in effect immediately prior to the Date of
Termination) for Executive and his covered dependents until the earliest of (x)
twelve months from the Date of Termination or (y) the date on which the
Executive is eligible to receive subsequent employer-provided coverage,
provided, that such COBRA reimbursements will be made by the Company to the
Executive consistent with the Company’s normal expense reimbursement policy and
will be taxable to the extent required to avoid any adverse consequences to the
Executive or to the Company under either Code Section 105(h) or the Patient
Protection and Affordable Care Act of 2010.
(d)Death or Disability. If the Executive’s employment is terminated due to the
death of the Executive or by the Company by reason of the Executive’s
Disability, the period for exercising any outstanding vested Performance Options
held by the Executive shall be extended to twelve (12) months from the Date of
Termination (but in no event beyond the remaining term of the option).
(e)Non-Renewal by the Company. In addition to the payments and benefits provided
in Section 9(a) and subject to the provisions of Section 9(f), if the
Executive’s employment is terminated as a result of the expiration of the
Employment Term due to a non-renewal of this Agreement by the Company pursuant
to the provisions of Section 1 of this Agreement,
(1)the period for determining whether the performance conditions for vesting of
any outstanding unvested Performance Restricted Stock Units have been satisfied
shall be extended to the twelve (12) month anniversary of the Date of
Termination, and any Performance Restricted Stock Units which satisfy the
performance conditions during such period shall be vested and settled within 30
days after the performance conditions have been satisfied, and
(2)the period for exercise of any Performance Options (to the extent otherwise
exercisable) shall not expire until (i) the twelve (12) month anniversary of the
Date of Termination or (ii) if later, such date as the Executive’s Service (as
defined in the Omnibus Plan) with the Company shall terminate (but in no event
beyond the remaining term of the option).
(f)Release. Payment of the amounts in Sections 9(b), 9(c), and 9(e) is subject
to, and expressly conditioned upon, (i) the Executive’s execution of a general
release in form attached hereto as Exhibit D (the “Release”), and such Release
having become effective in accordance with its terms within 60 days following
the Date of Termination (such 60-day period,



12

--------------------------------------------------------------------------------



the “Release Execution Period”), and (ii) the Executive’s compliance with the
covenants contained in Section 10 of this Agreement.
(g)409A. Notwithstanding any provision of this Agreement to the contrary, to the
extent the two and one-half month period for making a severance payment under
Section 9(c)(1) begins in one calendar year and ends in a subsequent calendar
year, the payment will be made in the subsequent calendar year.
(h)Section 280G. Notwithstanding the other provisions of this Section 9, in the
event that:
(i)    the aggregate payments or benefits to be made or afforded to the
Executive, which are deemed to be parachute payments as defined in Code Section
280G or any successor thereof, (the “Termination Benefits”) would be deemed to
include an “excess parachute payment” under Code Section 280G;
(ii)    if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with Code Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state and federal income tax and the
Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (a) the amount of tax
required to be paid by the Executive thereon by Code Section 4999 and further
minus (b) the product of the Termination Benefits and the marginal rate of any
applicable state and federal income tax, then the Termination Benefits shall be
reduced to the Non-Triggering Amount;
(iii)    Any reduction shall be in the order that would provide the Executive
with the largest amount of after-tax proceeds and shall, to the extent permitted
by Code Sections 280G and 409A be designated by the Executive; and
(iv)    The Executive shall at any time have the unilateral right to forfeit any
equity grant in whole or in part.
10.Confidential Information; Noncompetition; Nonsolicitation; Nondisparagement.
(a)Confidential Information. Except as may be required or appropriate in
connection with his carrying out his duties under this Agreement, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or any legal process, or as is necessary in connection with
any adversarial proceeding against the Company (in which case the Executive
shall reasonably cooperate with the Company in seeking a protective order at the
Company’s expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform his duties hereunder, any trade secrets, confidential information,
knowledge or data relating to the Company, its affiliates or any businesses or
investments of the Company or its affiliates, obtained by the Executive during
the Executive’s services to the Company that is not generally available public
knowledge (other than by acts by the Executive in violation of this Agreement).



13

--------------------------------------------------------------------------------



Nothing contained in this Agreement shall prohibit the Executive from disclosing
or using information (i) which was known by the Executive prior to the date he
became a director of the Board (and was not known to the Executive at the time
of disclosure or use to be confidential); (ii) which became known to the
Executive from a source other than the Company, or any of its subsidiaries or
affiliates, other than as a result of a breach (known to the Executive or which
should have been known to the Executive) by such source of an obligation of
confidentiality owed by it to the Company or any of its subsidiaries or
affiliates (but not if such information was known by the Executive at such time
of disclosure or use to be confidential); and (iii) which is otherwise legally
required (but only if the Executive notifies the Company of a disclosure
obligation to the extent legally permitted or requested and affords the Company
a reasonably opportunity to seek a protective order).
(b)Noncompetition. While employed by the Company and (unless this Agreement
terminates pursuant to clause (v) of Section 7(a)) for the Restricted Period
thereafter, the Executive shall not engage in or become associated with any
Competitive Activity. For purposes of this Section 10(b), the “Restricted
Period” means the 12 month period following the Date of Termination of his
employment. For purposes of this Section 10(b), a “Competitive Activity” shall
mean any business or other endeavor that engages in any country in which the
Company has significant business operations to a significant degree in a
business that directly competes with all or any substantial part of any of the
Company’s businesses of (i) producing radio, television and other video
programs, (ii) designing, developing, licensing, promoting and selling
merchandise through catalogs, direct marketing, Internet commerce and retail
stores of the product categories in which the Company so participates using the
name, likeness, image, or voice of any Company employee (without limitation,
Company employees for the purposes of this Section 10(b) shall be deemed to
include Martha Stewart and Emeril Lagasse) to promote or market any such product
or service, (iii) the creation, publication or distribution of regular or
special issues of magazines and operation of websites specifically related to
the Company’s business, and (iv) any other business in which the Company is
engaged, or taken substantial steps to engage, within one year prior to the
earlier of the termination of Executive’s employment and the measuring date. The
Executive shall be considered to have become “associated with a Competitive
Activity” if he becomes involved as an owner, employee, officer, director,
independent contractor, agent, partner, advisor, or in any other capacity
calling for the rendition of the Executive’s personal services, with any
individual, partnership, corporation or other organization that is engaged in a
Competitive Activity, unless the Executive has no direct or indirect involvement
in, or direct or indirect authority over, the Competitive Activity conducted by
such organization; provided, however, that the Executive shall not be prohibited
from (a) owning less than two percent of any publicly traded corporation, or
less than two percent of any pooled entity in which he has no management or
advisory role that owns a portfolio company, whether or not such corporation or
other entity is in competition with the Company or (b) serving as a director or
equivalent of a corporation or other business if less than 10% of such
corporation’s (and its affiliates’) or other business’ (and its affiliates’)
revenues are derived from a Competitive Activity at the time of the Executive
taking the position. If, at any time, the provisions of this Section 10(b) shall
be determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this Section 10(b) shall
be considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Executive agrees that this Section 10(b)



14

--------------------------------------------------------------------------------



as so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
(c)Nonsolicitation; No-Hire. While employed by the Company, and for twelve (12)
months after the Executive’s Date of Termination, the Executive shall not,
directly or indirectly, (1) solicit for employment or hire, other than on behalf
of the Company, any person (other than any personal secretary or assistant hired
to work directly for the Executive) employed by the Company or its affiliated
companies as of the Date of Termination, (2) solicit for employment or hire,
other than on behalf of the Company, any person known by the Executive (after
reasonable inquiry) to be employed at the time by the Company or its affiliated
companies as of the date of the solicitation or (3) solicit any customer or
other person with a business relationship with the Company or any of its
affiliated companies to terminate, curtail or otherwise limit such business
relationship. General advertising not targeting Company employees shall not be
deemed a violation of the non-solicitation restriction contained in clause (1)
of this Section 10(c), although the restriction on hiring shall continue to
apply.
(d)Non-disparagement. While employed by the Company and for a period of seven
(7) years thereafter, (i) the Executive shall not, directly or indirectly, make
or publish any disparaging statements (whether written or oral) regarding the
Company or any of its affiliated companies or businesses, or the affiliates,
directors, officers, agents, principal stockholders or customers of any of them
and (ii) neither the Company nor any of its affiliated companies or businesses
or their affiliates, directors, or officers shall directly or indirectly, make
or publish any disparaging statements (whether written or oral) regarding the
Executive, except in either case as required to enforce his or its rights under
this Agreement. Executive shall not author, co-author, or assist in the
production or authorship of any story, book, show, script or other work about
the Company or Martha Stewart without the Company’s prior review of such work
and the Company’s written consent as to the production and content thereof.
Notwithstanding the foregoing, the parties shall not be prohibited from making
any truthful statements in connection with any court proceedings, making normal
competitive type statements regarding products of the Company after the end of
the Restricted Period or making good faith statements in internal performance
discussions or denying false statements made by others.
(e) Covenants Reasonable. The parties acknowledge that the restrictions
contained in this Section 10 are a reasonable and necessary protection of the
immediate interests of the Company, and any violation of these restrictions
could cause substantial injury to the Company, and that the Company would not
have entered into this Employment Agreement without receiving the additional
consideration offered by the Executive in binding herself to each of these
restrictions.
(f)Injunctive Relief. In the event of a breach or threatened breach of this
Section 10, each party agrees that the non-breaching party shall be entitled to
seek injunctive relief, either from the arbitrators or a court of appropriate
jurisdiction, at the election of the party seeking the relief, to remedy any
such breach or threatened breach, the parties acknowledging that damages would
be inadequate and insufficient. The parties waive any requirement to post a bond
in connection with any such proceeding. The right to apply for an injunction
shall not be construed as prohibiting either party from pursuing any other
available remedies for such breach or threatened breach.



15

--------------------------------------------------------------------------------



11.Indemnification. At all times the Executive will be entitled to
indemnification in accordance with the provisions of the Company’s charter and
by-laws as then in effect. The Company shall cover the Executive under directors
and officers liability insurance to the same extent it covers any other director
or officer (or former director and officer) while serving as either and
thereafter while liability exists. This provision shall survive the termination
of Executive’s employment or directorship.
12.Dispute Resolution. Subject to the provisions of Section 10(f), any
controversy or claim arising out of or relating to this Agreement or the making,
interpretation or breach thereof shall be resolved by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules (the “Rules”). The arbitration shall be conducted in New York
City, New York by three arbitrators appointed in accordance with the Rules, and
judgment upon the award rendered by the arbitrators may be entered in and
enforced by any court having jurisdiction thereof. The powers of the arbitrators
shall include, but not be limited to, the awarding of injunctive relief and
specific performance. The parties to any arbitration proceeding will treat all
filings and evidence in the arbitration as confidential and shall not disclose
either to any third party except as may be required by law or legal process, or
as may be necessary in connection with any legal proceeding related to the award
of the arbitrators.
13.Representations.
(a)The Executive represents and warrants that (i) he is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, including without limitation any non-competition agreement,
that in any way limits his ability to enter into and fully perform his
obligations under this Agreement and (ii) he is not otherwise unable to enter
into and fully perform his obligations under this Agreement.
(b)The Company represents and warrants to the Executive that (i) this Agreement
has been duly authorized, executed and delivered by the Company and constitutes
a valid and binding obligation of the Company and (ii) subject to the accuracy
of the Executive’s representation in Section 13(a), the employment of the
Executive on the terms and conditions contained in this Agreement will not
conflict with or result in a breach or violation of the terms of any contract or
other obligation or instrument to which the Company is a party or by which it is
bound or any statute, law, rule, regulation, judgment, order or decree
applicable to the Company.
14.Successors; Binding Agreement.
(a)Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred without the consent of the Executive
except in connection with a sale or transfer of the capital stock, business
and/or assets of the Company by merger, purchase or otherwise or in connection
with any corporate restructuring of the Company for which no consent of the
Executive will be required.
(b)Executive’s Successors. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to payments or benefits hereunder, which may be transferred only by will or the
laws of descent and



16

--------------------------------------------------------------------------------



distribution. Upon the Executive’s death, this Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s beneficiary or beneficiaries, personal or legal representatives, or
estate, to the extent any such person succeeds to the Executive’s interests
under this Agreement. If the Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by the Executive, or otherwise to his legal representatives
or estate.
15.Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive, at his residence address most recently filed with the
Company; and
a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention: Michael S. Sirkin, Esq.
Tel: (212) 969-3840
Fax: (212) 969-2900


If to the Company:
Martha Stewart Living Omnimedia, Inc.
601 West 26th Street
New York, NY 10001
Attention: General Counsel
Tel: (212) 827-8394
Fax: (212) 827-8188;
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
16.No Mitigation. The Executive shall have no duty to mitigate damages with
respect to the termination of his employment under this Agreement by seeking
other employment and no amounts received from such other employment shall offset
the amounts due hereunder (except as otherwise provided herein with respect to
reimbursement of COBRA premiums).
17.Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by either party hereto at any time of any breach by the other
party hereto of any condition or provision of this Agreement to be



17

--------------------------------------------------------------------------------



performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
18.Section 409A.
(a)The intent of the parties is that payments and benefits under this Agreement
either comply with or are exempt from Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) and, accordingly, to the maximum extent
permitted, all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. Executive is hereby advised to seek independent advice from his tax
advisor(s) with respect to any payments or benefits under this Agreement.
Notwithstanding the foregoing, the Company does not guarantee the tax treatment
of any payments or benefits provided under this Agreement under Section 409A or
under any other federal, state, local or foreign tax laws and regulations.
(b)If the Executive is deemed on the date of his “separation from service” with
the Company to be a “specified employee”, each within the meaning of Section
409A(a)(2)(B) of the Code, then with regard to any payment or the providing of
any benefit under this Agreement, and any other payment or the provision of any
other benefit that is required to be delayed in compliance with Section
409A(a)(2)(B), such payment or benefit shall not be made or provided prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Executive’s separation from service, or (ii) the date of the Executive’s
death, if and to the extent such six-month delay is required to comply with
Section 409A(a)(2)(B). In such event, on or promptly after the first business
day following the six-month delay period, all payments delayed pursuant to this
Section18 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(c)If under this Agreement, an amount is to be paid in installments, each
installment shall be treated as a separate payment for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(iii).
19.Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
21.Entire Agreement. This Agreement, together with the Performance Stock Option
Agreement, the Restricted Stock Agreement, and the Performance Restricted Stock
Agreement, set forth the entire agreement of the parties hereto in respect of
the subject matter contained herein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties, whether oral or written, by any officer, employee or representative
of any party hereto in respect of such subject matter.



18

--------------------------------------------------------------------------------



22.Withholding. All payments hereunder shall be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.
23.Legal Fees. The Company shall promptly reimburse Executive, upon presentation
of proper documentation, for fifty percent (50%) of his reasonable legal fees
and expenses up to a cap of $10,000 incurred in connection with the negotiation
and preparation of this Agreement and related documents.
24.Section Headings; Absence of Presumption.
(a)The section headings in this Agreement are for convenience of reference only,
and they form no part of this Agreement and shall not affect its interpretation.
(b)With regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition, no consideration
will be given to the issue of which party hereto actually prepared, drafted or
requested any term or condition of this Agreement.
25.Governing Law; Survival. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. Each of the parties
agrees that any action for injunctive relief under Section 10(f) and any action
to enforce an arbitration award under Section 12 (a “Proceeding”) shall be
brought only in the courts of the State of New York sitting in the County of New
York or the United States District Court for the Southern District of New York
and the appellate courts having jurisdiction of appeals in such courts. In that
context, each of the parties irrevocably and unconditionally (a) submits for
itself in any such Proceeding, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York sitting in the County of New York, the court of the United
States of America for the Southern District of New York, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such federal court;
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any objection that it may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, or
its performance under or the enforcement of this Agreement; (d) agrees that
service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in Section
15; and (e) agrees that nothing in this Agreement shall affect the right to
effect service of process in any other manner permitted by the laws of the State
of New York. The provisions of this Agreement, including but not limited to
Sections 10 and 11, that are intended to survive the Employment Term shall
remain in full force and effect for their respective periods of duration.


[Signature Page Follows]



19

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
MARTHA STEWART LIVING OMNIMEDIA, INC.
By:    /s/ Allison Hoffman
Name: Allison Hoffman
Title:
Executive Vice President, General Counsel & Corporate Secretary

/s/ Daniel W. Dienst
Daniel Dienst





20

--------------------------------------------------------------------------------



EXHIBIT A


MARTHA STEWART LIVING OMNIMEDIA, INC.
OMNIBUS STOCK AND OPTION COMPENSATION PLAN


NOTICE OF STOCK OPTION GRANT




Optionee:


Daniel Dienst
                               
                               


You have been granted an option (the “Option”) to purchase Common Stock of
Martha Stewart Living Omnimedia, Inc. (the “Company”), as follows:


Date of Grant:
October 28, 2013



Exercise Price Per Share:
As to the $2.75 Tranche (as defined below), $2.75; as to the $3.00 Tranche (as
defined below), $3.00; as to the $4.00 Tranche (as defined below), $4.00; and as
to the $5.00 Tranche (as defined below), $5.00



Total Number of Shares:
1,000,000    



Tranches:
250,000 of the Shares subject to this Option shall be priced at $2.75 (the
“$2.75 Tranche”); 250,000 of the Shares subject to this Option shall be priced
at $3.00 (the “$3.00 Tranche”); 250,000 of the Shares subject to this Option
shall be priced at $4.00 (the “$4.00 Tranche”); and 250,000 of the Shares
subject to this Option shall be priced at $5.00 (the “$5.00 Tranche”, and
collectively with the $2.75 Tranche, the $3.00 Tranche and the $4.00 Tranche,
the “Option Tranches”)



Total Exercise Price:
As to the $2.75 Tranche, $687,500; as to the $3.00 Tranche, $750,000; as to the
$4.00 Tranche, $1,000,000; and as to the $5.00 Tranche, $1,250,000



Type of Option:
     Incentive Stock Option

                    
x     Nonstatutory Stock Option


Expiration Date:
October 27, 2023    








--------------------------------------------------------------------------------



Employment
Conditions for Vesting:
So long as your Service continues, the Shares underlying this Option shall vest
in accordance with the following schedule:



(i) one-third of each Option Tranche shall vest on December 31, 2014;


(ii) one-third of each Option Tranche shall vest on December 31, 2015; and


(iii) the balance of each Option Tranche shall vest on December 31, 2016.




Failure to Satisfy
Employment Conditions
for Vesting:
The Shares underlying this Option shall be exercisable only if and to the extent
that the vesting conditions have been satisfied.





Effect of Termination
Of Service:
No Shares underlying this Option shall become exercisable or vest after the
termination of your Service with the Company, except, subject to the provisions
of Section 9(f) of the Employment Agreement, as follows:



(x) if your employment is terminated by the Company without Cause (as defined
below) or by you for Good Reason (as defined below), the employment conditions
for vesting of any outstanding unvested Options shall be deemed satisfied, and
the period for exercise of any Options (to the extent otherwise exercisable)
shall not expire until (i) the eighteen (18) month anniversary of the Date of
Termination or (ii) if later, such date as your Service with the Company shall
terminate (but in no event beyond the Expiration Date of the Option); and


(y) if your employment is terminated as a result of the expiration of the
Employment Term (as defined in the Employment Agreement) due to a non-renewal by
the Company of the Employment Agreement pursuant to the provisions of Section 1
of the Employment Agreement, the period for exercise of any Options (to the
extent otherwise exercisable) shall not expire until (i) the twelve (12) month



--------------------------------------------------------------------------------



anniversary of the Date of Termination or (ii) if later, such date as your
Service with the Company shall terminate (but in no event beyond the Expiration
Date of the Option).


For purposes of this Agreement, “Cause” shall mean that any of the following has
occurred and that the Board has made a determination of such occurrence after
providing you with reasonably detailed written notice and a reasonable
opportunity to be heard on the issues at a Board meeting:


(1) the willful and continued failure by you to substantially perform your
material duties to the Company (other than due to mental or physical disability)
after written notice specifying such failure and the manner in which you may
rectify such failure in the future and your failure to do so;


(2) you have engaged in willful misconduct that has resulted in material damage
to the Company’s business or reputation;


(3) your conviction of, or entry of a plea of guilty or nolo contendere with
respect to (A) a crime involving moral turpitude, fraud, forgery, embezzlement
or similar conduct, or (B) a felony crime;


(4) you have engaged in fraud against the Company or misappropriated Company
property (other than incidental property), or


(5) you have materially breached the Employment Agreement between you and the
Company dated October 25, 2013 (the “Employment Agreement”) and such breach, to
the extent curable, has not been cured within thirty (30) days after you are
provided with written notice thereof.


For purposes of this definition, no act or failure by you shall be considered
“willful” if such act is done by you in the good faith belief that such act is
or was in the best interests of the Company or one or more of its businesses.


For purposes of this Agreement, “Good Reason” shall mean the occurrence, without
your express prior written consent, of any one or more of the following:
(1) a material diminution in your authority, duties or responsibilities as set
forth in Section 2(a) of the



--------------------------------------------------------------------------------



Employment Agreement or a change in reporting structure also as set forth in
Section 2(a) of the Employment Agreement, in each case as a result of actions
taken or approved by the Board (or failed to be taken by the Board if required
in the circumstances described in the last sentence of this definition), other
than actions on matters requiring Board approval (which generally do not include
day to day matters or hiring or firing decisions of persons other than named
executive officers) as determined by the Board in good faith; provided that this
provision shall not include a diminution in authority, duties or
responsibilities solely by virtue of the Company becoming private or being
acquired and made part of a larger entity, but shall include as a result thereof
or thereafter your not being the chief executive officer of the top trade or
business in the ownership chain or not reporting directly to the board of
directors of such top entity;
(2) a material breach of Sections 3 through 6 of the Employment Agreement by the
Company;
(3) the Company’s requiring you to be based at a location in excess of 35 miles
from the location of your principal job location or office specified in Section
2(b) of the Employment Agreement, except for required travel on the Company’s
business to an extent substantially consistent with your position;
(4) a material reduction by the Company of your Base Salary, as the same shall
be increased from time to time; or
(5) (i) the failure during the Employment Term (as defined in the Employment
Agreement) to nominate you for election to the Board at the annual meeting of
stockholders or (ii) so long as Martha Stewart (the “Founder”) (and her family
or entities controlled by the Founder or her family) has sufficient votes to
elect the Board, the failure during the Employment Term (as defined in the
Employment Agreement) to elect you to the Board at such meeting or the removal
of you from the Board (other than for cause); provided, however, that Good
Reason shall not exist under clause (i) or (ii) if such failure or removal is
required in order to comply with legal, stock exchange or other regulatory
requirements relating to board or committee composition.



--------------------------------------------------------------------------------



provided that the foregoing events shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from you of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an event on the 30th day
following its occurrence unless you have given the Company written notice
thereof prior to such date. Notwithstanding anything herein to the contrary, the
parties expressly acknowledge and agree that neither (i) the existence and
continuation of the arrangements whereby the Chief Financial Officer, the
General Counsel and Internal Audit also have direct reporting responsibilities
to the Board and committees thereof and whereby the editors may also report to
the Founder nor (ii) actions taken by the Founder with regard to creative
matters within her purview as the Founder and Chief Creative Officer of the
Company shall constitute a basis for you to assert Good Reason or otherwise
constitute a breach by the Company of any of its obligations under this
Agreement. The parties recognize that you and the Founder both report to the
Board and matters may be brought to the Board for resolution that could be
viewed as within the purview of the Chief Executive Officer or the Founder and
Chief Creative Officer or both. No action taken by the Board in good faith to
resolve any of the matters referred to in the preceding sentence shall
constitute a basis for you to assert Good Reason or otherwise constitute a
breach by the Company of any of its obligations under this Agreement. In
addition, actions taken by the Founder that are outside the purview of her
authority and responsibilities with respect to creative matters as Founder and
Chief Creative Officer (as determined in good faith by the Board) shall in no
event constitute a basis for you to assert Good Reason or otherwise constitute a
breach by the Company of any of its obligations under this Agreement, so long as
the Board, after receipt of written notice from you, has taken reasonable steps
in good faith to try to assist you in being able to exercise your authority and
responsibilities under Section 2(a) of the Employment Agreement.
For purposes of this Option, “Date of Termination” shall mean:


(1) if your employment is terminated by the Company without Cause, the date on
which a notice of termination by the Company without Cause (“Notice of
Termination”) is



--------------------------------------------------------------------------------



given or any later date set forth in such Notice of Termination,


(2) if your employment is terminated by you for Good Reason, 30 days after the
date of the Company’s receipt of written notice from you of the event which
constitutes Good Reason (unless the Company has cured such event within such 30
day period), and


(3) if your employment is terminated as a result of expiration of the Employment
Term (as defined in the Employment Agreement) due to a non-renewal by the
Company pursuant to the provisions of Section 1 of the Employment Agreement, the
date of expiration of the Employment Term.


Except as otherwise provided above, in the event of the termination of your
Service for any reason, all unvested Options shall be immediately forfeited
without consideration.


Notwithstanding anything in this Notice of Stock Option Grant, the Stock Option
Agreement, or the Plan to the contrary, in the event of a dispute regarding the
existence of Cause or Good Reason, the provisions of Section 12 of the
Employment Agreement shall govern.


No Shares subject to this Option shall vest or become exercisable solely as a
result of a Change in Control (as such term is defined in the Plan, the
Employment Agreement, or otherwise).




Termination Period:
You may not exercise this Option after termination of your Service except as
otherwise provided above or as set forth in Section 4 of the Stock Option
Agreement, and in no event may you exercise this Option after the Expiration
Date. You are responsible for keeping track of these exercise periods following
a termination of your Service for any reason. The Company will not provide
further notice of such periods.



Unless otherwise defined in this Notice of Stock Option Grant, the terms used
herein shall have the meanings assigned to them in the Martha Stewart Living
Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the “Plan”).





--------------------------------------------------------------------------------



By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the Stock Option Agreement, all of which
are attached to, and made a part of, this document.


In addition, you agree and acknowledge that this Option is not being granted to
you as consideration for services you rendered to the Company (or any Parent,
Subsidiary, or Affiliate) prior to your Date of Grant, and that nothing in this
Notice of Stock Option Grant or the attached documents confers upon you any
right to continue your employment or consulting relationship with the Company
(or any Parent, Subsidiary, or Affiliate) for any period of time, nor does it
interfere in any way with your right or the Company’s (or any Parent's,
Subsidiary's, or Affiliate's) right to terminate that relationship at any time,
for any reason, with or without cause.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.
OPTIONEE:
 
MARTHA STEWART LIVING OMNIMEDIA, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
Signature
 
 
 
 
 
 
 
 
 
Title:
 
Print Name
 
 
 
 
 
 
 
 
 
Address: Martha Stewart Living Omnimedia, Inc.
E-mail Address
 
601 West 26th Street
 
 
 
New York, NY 10001
 
 
 
Tel: (212) 827-8000
 
 
 
Fax: (212) 827-8188
 
















--------------------------------------------------------------------------------




MARTHA STEWART LIVING OMNIMEDIA, INC.
OMNIBUS STOCK AND OPTION COMPENSATION PLAN


STOCK OPTION AGREEMENT


1.     Grant of Option. Martha Stewart Living Omnimedia, Inc., a Delaware
corporation (the “Company”), hereby grants to the Optionee named in the Notice
of Stock Option Grant attached to this Stock Option Agreement (the “Optionee”),
an option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Stock Option Grant (the “Notice”), at
the exercise price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms, definitions and provisions of the Company’s Omnibus Stock
and Option Compensation Plan (the “Plan”), which is incorporated in this Stock
Option Agreement (the “Agreement”) by reference. Unless otherwise defined in
this Agreement, the terms used in this Agreement shall have the meanings defined
in the Plan.
This Option is intended to be an Incentive Stock Option as defined in
Section 422 of the Code only to the extent so designated in the Notice, and to
the extent it is not so designated or to the extent this Option does not qualify
as an Incentive Stock Option, it is intended to be a Nonstatutory Stock Option.
Notwithstanding the foregoing, even if designated as an Incentive Stock Option,
if the Shares subject to this Option (and all other incentive stock options
granted to Optionee by the Company or any Parent or Subsidiary, including under
other plans of the Company) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, the Shares in
excess of $100,000 shall be treated as subject to a Nonstatutory Stock Option in
accordance with applicable law.
2.     Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Employment Conditions for Vesting, Termination Period and
Expiration Date set forth in the Notice, Section 4 below and with the applicable
provisions of the Plan. This Option may not be exercised for a fraction of a
share.
(b)    Method of Exercise.
(i)This Option shall be exercisable by execution and delivery of the Notice of
Exercise attached hereto as Exhibit A or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Committee in its discretion to constitute adequate delivery.
The written notice shall be accompanied by payment of the aggregate Exercise
Price for the purchased Shares.



--------------------------------------------------------------------------------



(ii)    As a condition to the exercise of this Option and as further set forth
in Section 13 of the Plan, Optionee agrees to make adequate provision for
federal, state or other tax or withholding obligations, if any, which arise upon
the grant, vesting or exercise of this Option, or disposition of Shares, whether
by withholding, direct payment to the Company, or otherwise.
(iii)    The Company is not obligated, and will have no liability for failure,
to issue or deliver any Shares upon exercise of this Option unless such issuance
or delivery would comply with all applicable laws, rules and regulations, with
such compliance determined by the Company in consultation with its legal
counsel. This Option may not be exercised until such time as the Plan has been
approved by the Company's stockholders, or if the issuance of such Shares upon
such exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable laws, rules or regulations, including
any applicable U.S. federal or state securities laws or any other law or
regulation, including any rule under Part 221 of Title 12 of the Code of Federal
Regulations as promulgated by the Federal Reserve Board. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by applicable
laws, rules or regulations. Assuming such compliance, for income tax purposes
the Shares shall be considered transferred to Optionee on the date on which this
Option is exercised with respect to such Shares.
(iv)    Subject to compliance with all applicable laws, rules and regulations,
this Option shall be deemed to be exercised upon receipt by the Company of the
appropriate written notice of exercise accompanied by the Exercise Price and the
satisfaction of any applicable withholding obligations.
3.    Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee: (a)
cash, (b) check, (c) Cashless Exercise, or (d) surrender of previously owned
Shares.
4.    Termination of Relationship. Following the date of termination of
Optionee’s Service for any reason (the “Termination Date”), Optionee may
exercise this Option only as set forth in the Notice and this Section 4. If
Optionee does not exercise this Option within the Termination Period set forth
in the Notice or the termination periods set forth below, this Option shall
terminate in its entirety. In no event may this Option be exercised after the
Expiration Date set forth in the Notice. In the event of termination of
Optionee’s Service other than as a result of Optionee’s Disability, death or for
Cause, Optionee may, to the extent Optionee is vested in the Option Shares at
the Termination Date, exercise this Option during the Termination Period set
forth in the Notice. In the event of any other termination, Optionee may
exercise this Option only as described below:
(a)    Termination upon Disability of Optionee. In the event of termination of
Optionee’s Service as a result of Optionee’s Disability, Optionee may, but only
within 12 months from the Termination Date, exercise this Option to the extent
Optionee is vested in the Option Shares.



--------------------------------------------------------------------------------



(b)    Death of Optionee. In the event of the death of Optionee while in Service
or within 3 months following the termination of Optionee's Service, this Option
may be exercised at any time within 12 months following the date of death by any
beneficiary properly designated by the Optionee or, if no such beneficiary
exists, by the Optionee’s estate or by a person who acquired the right to
exercise this Option by bequest or inheritance, but only to the extent Optionee
is vested in the Option Shares.
(c)    Termination for Cause. In the event Optionee’s Service is terminated for
Cause, this Option shall terminate immediately upon such termination for Cause.
In the event Optionee’s employment or consulting relationship with the Company
is suspended pending investigation of whether such relationship shall be
terminated for Cause, all Optionee’s rights under this Option, including the
right to exercise this Option, shall be suspended during the investigation
period.
5.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.
6.    Authorization to Release Necessary Personal Information.
(a)    Optionee hereby authorizes and directs Optionee's employer to collect,
use and transfer in electronic or other form, any personal information (the
“Data”) regarding Optionee's employment, the nature and amount of Optionee's
compensation and the facts and conditions of Optionee's participation in the
Plan (including, but not limited to, Optionee's name, home address, telephone
number, date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of shares held
and the details of all Awards or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding) for the purpose of
implementing, administering and managing Optionee's participation in the Plan.
Optionee understands that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Option under the Plan or with whom shares acquired
pursuant to this Option or cash from the sale of shares underlying this Option
may be deposited. Optionee acknowledges that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of Optionee's residence.
Furthermore, Optionee acknowledges and understand that the transfer of the Data
to the Company or any of its Parent, Subsidiaries, or Affiliates, or to any
third parties is necessary for Optionee's participation in the Plan.
(b)    Optionee may at any time withdraw the consents herein by contacting
Optionee's local human resources representative in writing. Optionee further
acknowledges that withdrawal of consent may affect Optionee's ability to
exercise or realize benefits from this Option, and Optionee's ability to
participate in the Plan.



--------------------------------------------------------------------------------



7.    No Entitlement or Claims for Compensation.
(a)    Optionee's rights, if any, in respect of or in connection with this
Option or any other Award is derived solely from the discretionary decision of
the Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee. This Option is not intended to
be compensation of a continuing or recurring nature, or part of Optionee's
normal or expected compensation, and in no way represents any portion of a
Optionee's salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.
(b)    Neither the Plan nor this Option or any other Award granted under the
Plan shall be deemed to give Optionee a right to become or remain an Employee,
Consultant or director of the Company, a Parent, a Subsidiary, or an Affiliate.
The Company and its Parents and Subsidiaries and Affiliates reserve the right to
terminate Optionee's Service at any time, with or without cause, and for any
reason, subject to applicable laws, the Company’s Certificate of Incorporation
and Bylaws and a written employment agreement (if any), and Optionee shall be
deemed irrevocably to have waived any claim to damages or specific performance
for breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Option or any outstanding Award that is
forfeited and/or is terminated by its terms or to any future Award.
(c)    Optionee acknowledges that he or she is voluntarily participating in the
Plan.
(d)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the underlying Shares do not increase in value, the
Option will have no value. If Optionee exercises the Option and obtains Shares,
the value of the Shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price.
8.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Optionee’s consent to participate in the Plan by electronic
means. Optionee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


9.    Translation. If this Agreement or any other document related to the Plan
is translated into a language other then English and if the translated version
is different from the English version, the English version will take precedence.
10.    Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof
(and has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby



--------------------------------------------------------------------------------



agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions relating to this
Option. In the event of a conflict between the terms and provisions of the Plan
and the terms and provisions of the Notice and this Agreement, the Plan terms
and provisions shall prevail.
11.    Miscellaneous.
(a)    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
(b)    Entire Agreement; Enforcement of Rights. This Agreement, together with
the Notice and the Plan, sets forth the entire agreement and understanding of
the parties relating to the subject matter herein and therein and merges all
prior discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed or, if
permitted by the Company, electronically accepted, by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
(c)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
(d)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail transmission or fax or 48 hours after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at its principal corporate offices and to Optionee at the address
maintained for Optionee in the Company's records; provided, however, that with
respect to any notice required to be given under the Employment Agreement, the
provisions of Section 15 of the Employment Agreement shall control.
(e)    Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Optionee under this Agreement may not be
assigned without the prior written consent of the Company.
(f)    Section 409A. The intent of the parties is that the Options under this
Agreement are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and, accordingly, to the maximum extent permitted, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.



--------------------------------------------------------------------------------




EXHIBIT A
NOTICE OF EXERCISE


To:        Martha Stewart Living Omnimedia, Inc.
Attn:        Administrator of the Omnibus Stock and Option Compensation Plan
Subject:    Notice of Intention to Exercise Stock Option


This Notice of Exercise constitutes official notice that the undersigned intends
to exercise Optionee's option to purchase __________ shares of Martha Stewart
Living Omnimedia, Inc. Common Stock, under and pursuant to the Company's Omnibus
Stock and Option Compensation Plan (the “Plan”) and the Notice of Stock Option
Grant and Stock Option Agreement (the “Agreement”) dated ___________, as
follows:
Number of Shares:        ________________________________


Exercise Price per Share:    ________________________________


Total Exercise Price:        ________________________________


Method of Payment
of Exercise Price:        ________________________________


The shares should be registered in the name (s) of:


__________________________ and


__________________________.1 


By signing below, I hereby agree to be bound by all of the terms and conditions
set forth in the Plan and the Agreement. If applicable, proof of my right to
purchase the shares pursuant to the Plan and the Agreement is enclosed.2 


Dated:    ________________________________

________________________________        ________________________________
(Signature)            (Signature)3

________________________________        ________________________________
(Please Print Name)            (Please Print Name)
________________________________        _____________________________

________________________________        ______________________________
(Full Address)            (Full Address)


________________________________
1 If more than one name is listed, please specify whether the owners will hold
the shares as community property or as joint tenants with the right of
survivorship.
2 Applicable if someone other than the Optionee (e.g., a death beneficiary) is
exercising the stock option.
3 Each person in whose name shares are to be registered must sign this Notice of
Exercise.



--------------------------------------------------------------------------------



EXHIBIT B
MARTHA STEWART LIVING OMNIMEDIA, INC.
OMNIBUS STOCK AND OPTION COMPENSATION PLAN
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Agreement”) is made and entered into
as of October 28, 2013 by and between Martha Stewart Living Omnimedia, Inc., a
Delaware corporation (the “Company”), and Daniel Dienst pursuant to the Martha
Stewart Living Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the
“Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan, which is
attached to, and made a part of, this Agreement. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.
In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:
1.Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, 400,000 stock units, each of which
is a bookkeeping entry representing the equivalent in value of one (1) Share
(the “Restricted Stock Units”), on the terms and conditions set forth herein and
in the Plan.
2.    Vesting of Restricted Stock Units.
(a)    So long as your Service continues, the Restricted Stock Units shall vest
in accordance with the following schedule (each date specified being a “Vesting
Date”):
•
133,333 Restricted Stock Units shall vest on December 31, 2014;

•
133,333 Restricted Stock Units shall vest on December 31, 2015; and

•
133,334 Restricted Stock Units shall vest on December 31, 2016.

(b)    Notwithstanding the foregoing, and subject to the provisions of Section
9(f) of the Employment Agreement,
(i)    if your employment is terminated by the Company without Cause (as defined
below) or by you for Good Reason (as defined below), in either case prior to
January 1, 2015 and prior to the occurrence of a Change in Control (as defined
below), fifty percent (50%) of any outstanding unvested Restricted Stock Units
shall immediately vest and shall be settled within 30 days after your
“separation from service” as defined in Section 409A of the Code; and
(ii)     if your employment is terminated by the Company without Cause or by you
for Good Reason, in either case on or after January 1, 2015 or on or after the
occurrence of a Change in Control, any outstanding unvested Restricted Stock
Units shall immediately vest



--------------------------------------------------------------------------------




and shall be settled within 30 days after your “separation from service” as
defined in Section 409A (as defined below).
(c)    For purposes of this Agreement, “Cause” shall mean that any of the
following has occurred and that the Board has made a determination of such
occurrence after providing you with reasonably detailed written notice and a
reasonable opportunity to be heard on the issues at a Board meeting:
(i)    the willful and continued failure by you to substantially perform your
material duties to the Company (other than due to mental or physical disability)
after written notice specifying such failure and the manner in which you may
rectify such failure in the future and your failure to do so;


(ii)    you have engaged in willful misconduct that has resulted in material
damage to the Company’s business or reputation;


(iii)    your conviction of, or entry of a plea of guilty or nolo contendere
with respect to (A) a crime involving moral turpitude, fraud, forgery,
embezzlement or similar conduct, or (B) a felony crime;
(iv)    you have engaged in fraud against the Company or misappropriated Company
property (other than incidental property), or
(v)    you have materially breached the Employment Agreement between you and the
Company dated October 25, 2013 (the “Employment Agreement”) and such breach, to
the extent curable, has not been cured within thirty (30) days after you are
provided with written notice thereof.
For purposes of this definition, no act or failure by you shall be considered
“willful” if such act is done by you in the good faith belief that such act is
or was in the best interests of the Company or one or more of its businesses.


(d)    For purposes of this Agreement, “Good Reason” shall mean the occurrence,
without your express prior written consent, of any one or more of the following:
(i)    a material diminution in your authority, duties or responsibilities as
set forth in Section 2(a) of the Employment Agreement or a change in reporting
structure also as set forth in Section 2(a) of the Employment Agreement, in each
case as a result of actions taken or approved by the Board (or failed to be
taken by the Board if required in the circumstances described in the last
sentence of this definition), other than actions on matters requiring Board
approval (which generally do not include day to day matters or hiring or firing
decisions of persons other than named executive officers) as determined by the
Board in good faith; provided that this provision shall not include a diminution
in authority, duties or responsibilities solely by virtue of the Company
becoming private or being acquired and made part of a larger entity, but shall
include as a result thereof or thereafter your not being the chief executive
officer of the top trade or business in the ownership chain or not reporting
directly to the board of directors of such top entity;



--------------------------------------------------------------------------------




(ii)    a material breach of Sections 3 through 6 of the Employment Agreement by
the Company;
(iii)    the Company’s requiring you to be based at a location in excess of 35
miles from the location of your principal job location or office specified in
Section 2(b) of the Employment Agreement, except for required travel on the
Company’s business to an extent substantially consistent with your position;
(iv)    a material reduction by the Company of your Base Salary, as the same
shall be increased from time to time; or
(v)    (i) the failure during the Employment Term (as defined in the Employment
Agreement) to nominate you for election to the Board at the annual meeting of
stockholders or (ii) so long as Martha Stewart (the “Founder”) (and her family
or entities controlled by the Founder or her family) has sufficient votes to
elect the Board, the failure during the Employment Term (as defined in the
Employment Agreement) to elect you to the Board at such meeting or the removal
of you from the Board (other than for cause); provided, however, that Good
Reason shall not exist under clause (i) or (ii) if such failure or removal is
required in order to comply with legal, stock exchange or other regulatory
requirements relating to board or committee composition.
provided that the foregoing events shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from you of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an event on the 30th day
following its occurrence unless you have given the Company written notice
thereof prior to such date. Notwithstanding anything herein to the contrary, the
parties expressly acknowledge and agree that neither (i) the existence and
continuation of the arrangements whereby the Chief Financial Officer, the
General Counsel and Internal Audit also have direct reporting responsibilities
to the Board and committees thereof and whereby the editors may also report to
the Founder nor (ii) actions taken by the Founder with regard to creative
matters within her purview as the Founder and Chief Creative Officer of the
Company shall constitute a basis for you to assert Good Reason or otherwise
constitute a breach by the Company of any of its obligations under this
Agreement. The parties recognize that you and the Founder both report to the
Board and matters may be brought to the Board for resolution that could be
viewed as within the purview of the Chief Executive Officer or the Founder and
Chief Creative Officer or both. No action taken by the Board in good faith to
resolve any of the matters referred to in the preceding sentence shall
constitute a basis for you to assert Good Reason or otherwise constitute a
breach by the Company of any of its obligations under this Agreement. In
addition, actions taken by the Founder that are outside the purview of her
authority and responsibilities with respect to creative matters as Founder and
Chief Creative Officer (as determined in good faith by the Board) shall in no
event constitute a basis for you to assert Good Reason or otherwise constitute a
breach by the Company of any of its obligations under this Agreement, so long as
the Board, after receipt of written notice from you, has taken reasonable steps
in good faith to try to assist you in being able to exercise your authority and
responsibilities under Section 2(a) of the Employment Agreement.
(e)     For purposes of this Agreement, a “Change in Control” shall mean:





--------------------------------------------------------------------------------




(i)    any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (as
such term is used in Section 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the Voting Stock of the Company; provided that
this clause (i) shall not apply with respect to a stockholder of the Company who
beneficially owns more than 50% of the Voting Stock of the Company on October
25, 2013 (the “ Effective Date”);
(ii)    all or substantially all of the assets or business of the Company are
disposed of pursuant to a merger, consolidation or other transaction unless,
immediately after such transaction, the stockholders of the Company immediately
prior to the transaction own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Company prior to such
transaction more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another entity
(there being excluded from the number of shares held by such stockholders, but
not from the Voting Stock of the combined company, any shares received by
affiliates of such other company in exchange for stock of such other company);
provided that this clause (ii) shall not apply if, immediately after such
transaction, a stockholder of the Company who beneficially owns more than 50% of
the Voting Stock of the Company on the Effective Date owns, directly or
indirectly, more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another
entity;
(iii)    the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets if such plan of
liquidation will result in the winding-up of the business of the Company; or
(iv)    the consummation of any merger, consolidation or other similar corporate
transaction unless, immediately after such transaction, the stockholders of the
Company immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company
prior to such transaction more than 50% of the Voting Stock of the company
surviving such transaction or its ultimate parent company if such surviving
company is a subsidiary of another entity (there being excluded from the number
of shares held by such stockholders, but not from the Voting Stock of the
combined company, any shares received by affiliates of such other company in
exchange for stock of such other company); provided that this clause (iv) shall
not apply if, immediately after such transaction, a stockholder of the Company
who beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date owns, directly or indirectly, more than 50% of the Voting Stock
of the company surviving such transaction or the ultimate parent company of such
surviving or successor company if such surviving company is a subsidiary of
another entity.
For purposes of this definition, “the Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the



--------------------------------------------------------------------------------




right to exercise more than 50% of the votes entitled to be cast in the election
of directors of a corporation..
(f)    Notwithstanding anything in this Agreement or the Plan to the contrary,
in the event of a dispute regarding the existence of Cause or Good Reason, the
provisions of Section 12 of the Employment Agreement shall govern.
(g)    No Restricted Stock Units shall vest solely as a result of a Change in
Control (as such term is defined in the Plan, the Employment Agreement, or
otherwise).
(h)    Except as provided in Section 2(b) above, payments, if any, shall be made
as soon as practicable after the applicable Vesting Date, but in any event no
later than 30 days following the Vesting Date.
3.    Termination of Service. Except as provided in Section 2(b) above, in the
event of the termination of your Service for any reason, all unvested Restricted
Stock Units shall be immediately forfeited without consideration.
4.    Settlement of Restricted Stock Units. Restricted Stock Units shall be
settled in Shares, provided that the Company shall have no obligation to issue
Shares pursuant to this Agreement unless and until such issuance otherwise
complies with all applicable law. Prior to the time the Restricted Stock Units
are settled, you will have no rights other than those of a general creditor of
the Company. Restricted Stock Units represent an unfunded and unsecured
obligation of the Company.
5.    Withholding Taxes. You agree to make arrangements satisfactory to the
Company for the satisfaction of any applicable tax obligations that arise in
connection with the Restricted Stock Units which, at the sole discretion of the
Committee, may include (i) having the Company withhold Shares from the
settlement of the Restricted Stock Units, or (ii) any other arrangement approved
by the Company, in either case, equal in value to the amount necessary to
satisfy any such tax obligations. Absent any arrangements to the contrary, the
Company may withhold Shares from the settlement of the Restricted Stock Units to
satisfy the applicable tax withholding obligations hereunder.
6.    Tax Advice. You represent, warrant and acknowledge that the Company has
made no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.
7.    Non-Transferability of Restricted Stock Units. The Restricted Stock Units
shall not be transferable other than by will or the laws of descent and
distribution. The designation of a beneficiary or entry into a will or similar
arrangement does not constitute a transfer. The terms of this Agreement shall be
binding upon your executors, administrators, heirs, successors and assigns.



--------------------------------------------------------------------------------




8.    Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates, if any, and the issuance of
stop-transfer instructions to the Company’s transfer agent) if, in the judgment
of the Company and the Company’s counsel, such restrictions are necessary in
order to achieve compliance with the provisions of the Securities Act, the
securities laws of any state, or any other law.
9.    Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.
10.    Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.
11.    Voting and Other Rights. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
stockholder of the Company unless and until the Restricted Stock Units are
settled.
12.    Authorization to Release Necessary Personal Information. You hereby
authorize and direct your employer to collect, use and transfer in electronic or
other form, any personal information (the “Data”) regarding your employment, the
nature and amount of your compensation and the facts and conditions of your
participation in the Plan (including, but not limited to, your name, home
address, telephone number, date of birth, social security number (or any other
social or national identification number), salary, nationality, job title,
number of shares held and the details of all Awards or any other entitlement to
shares awarded, cancelled, exercised, vested, unvested or outstanding) for the
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Restricted Stock Unit under the Plan or with whom shares
acquired pursuant to this Restricted Stock Unit or cash from the sale of such
shares may be deposited. You acknowledge that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Parent, Subsidiaries, or Affiliates, or to any third
parties is necessary for your participation in the Plan. You may at any time
withdraw the consents herein by contacting your local human resources
representative in writing. You further acknowledge that withdrawal of consent
may affect your ability to realize benefits from this Restricted Stock Unit, and
your ability to participate in the Plan.



--------------------------------------------------------------------------------




13.    No Entitlement or Claims for Compensation.
(a)    Your rights, if any, in respect of or in connection with this Restricted
Stock Unit or any other Award is derived solely from the discretionary decision
of the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Restricted Stock Unit, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. This Restricted Stock Unit
is not intended to be compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represents any portion of
a your salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.
(b)    Neither the Plan nor this Restricted Stock Unit or any other Award
granted under the Plan shall be deemed to give you a right to become or remain
an Employee, Consultant or director of the Company, a Parent, a Subsidiary, or
an Affiliate. The Company and its Parents and Subsidiaries and Affiliates
reserve the right to terminate your Service at any time, with or without cause,
and for any reason, subject to applicable laws, the Company’s Certificate of
Incorporation and Bylaws and a written employment agreement (if any), and you
shall be deemed irrevocably to have waived any claim to damages or specific
performance for breach of contract or dismissal, compensation for loss of
office, tort or otherwise with respect to the Plan, this Restricted Stock Unit
or any outstanding Award that is forfeited and/or is terminated by its terms or
to any future Award.
14.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail transmission or fax or forty-eight (48) hours after being
deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at its principal corporate offices and to you at
the address maintained for you in the Company's records; provided, however, that
with respect to any notice required to be given under the Employment Agreement,
the provisions of Section 15 of the Employment Agreement shall control.
15.    Entire Agreement; Enforcement of Rights. This Agreement, together with
the Plan, sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
16.    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
17.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of



--------------------------------------------------------------------------------




this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
18.    Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of you under this Agreement may not be
assigned without the prior written consent of the Company.
19.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Restricted Stock Unit under the Plan and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
20.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.
21.    Acceptance of Agreement. You must expressly accept the terms and
conditions of your Restricted Stock Unit as set forth in this Agreement by
signing and returning this Agreement to the Company within 90 days after the
Company sends this Agreement to you. If you do not accept your Restricted Stock
Unit in the manner instructed by the Company, your Restricted Stock Unit will be
subject to cancellation.
22.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
23.    Section 409A.
(a)    The intent of the parties is that the Restricted Stock Units and payments
under this Agreement either comply with or are exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and, accordingly, to
the maximum extent permitted, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.
(b)    If you are deemed on the date of your “separation from service” with the
Company to be a “specified employee,” each within the meaning of Section
409A(a)(2)(B) of the Code, then with regard to any payment under this Agreement
that is considered “deferred compensation” under Section 409A the timing of
which depends on your separation from service, such payment shall not be made
prior to the earlier of (i) the expiration of the six-month period measured from
the date of your separation from service, or (ii) the date of your death, if and
to the extent such six-month delay is required to comply with Section
409A(a)(2)(B). In such event, on or promptly after the first business day
following the six-month delay period, all payments delayed pursuant to this
Section 23 shall be paid or reimbursed to you in a lump sum, and any remaining
payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.



--------------------------------------------------------------------------------




(c)    Each separate payment hereunder shall be treated as a separate payment to
the maximum extent permissible under Section 409A.
*    *    *    *

(Signature Page Follows)



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 28th
day of October, 2013.


MARTHA STEWART LIVING OMNIMEDIA, INC.


By: ______________________________________
(Signature)


Name:_____________________________________


Title:______________________________________


Address: Martha Stewart Living Omnimedia, Inc.
601 West 26th Street
New York, NY 10001
Tel: (212) 827-8000
Fax: (212) 827-8188






RECIPIENT: Daniel Dienst


By: _____________________________________
(Signature)


Address: _____________________________________


____________________________________________


Telephone Number: ____________________________


E-mail Address: _______________________________







--------------------------------------------------------------------------------



EXHIBIT C


MARTHA STEWART LIVING OMNIMEDIA, INC.
OMNIBUS STOCK AND OPTION COMPENSATION PLAN
RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (the “Agreement”) is made and entered into
as of October 28, 2013 by and between Martha Stewart Living Omnimedia, Inc., a
Delaware corporation (the “Company”), and Daniel Dienst pursuant to the Martha
Stewart Living Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the
“Plan”). To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Plan, which is
attached to, and made a part of, this Agreement. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail.
In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:
23.    Restricted Stock Units. Pursuant to the Plan, the Company hereby grants
to you, and you hereby accept from the Company, 800,000 stock units, each of
which is a bookkeeping entry representing the equivalent in value of one (1)
Share (the “Restricted Stock Units”), on the terms and conditions set forth
herein and in the Plan.
24.    Vesting of Restricted Stock Units.
(a)    So long as your Service continues, the Restricted Stock Units shall vest
in accordance with the following schedule (each date specified being a “Vesting
Date”):
(i)    200,000 Restricted Stock Units shall vest at such time as the trailing
average closing price of the Common Stock of the Company during any thirty (30)
consecutive days during the period beginning on October 28, 2013 and ending on
December 31, 2016 (the “Performance Period”) has been at least equal to six (6)
dollars (the “Milestone 6”);
(ii)    200,000 Restricted Stock Units shall vest at such time as the trailing
average closing price of the Common Stock of the Company during any thirty (30)
consecutive days during the Performance Period has been at least equal to eight
(8) dollars (the “Milestone 8”);
(iii)    200,000 Restricted Stock Units shall vest at such time as the trailing
average closing price of the Common Stock of the Company during any thirty (30)
consecutive days during the Performance Period has been at least equal to ten
(10) dollars (the “Milestone 10”); and
(iv)    200,000 Restricted Stock Units shall vest at such time as the trailing
average closing price of the Common Stock of the Company during any thirty (30)
consecutive days during the Performance Period has been at least equal to twelve
(12) dollars (the “Milestone 12”, and together with Milestone 6, Milestone 8,
and Milestone 10, the “Performance Milestones”).



--------------------------------------------------------------------------------




(b)    If some or all of the Restricted Stock Units referred to in subsections
(a)(i), (a)(ii), (a)(iii) or (a)(iv) above do not vest in accordance with such
subsections, all of such Restricted Stock Units that do not vest as of December
31, 2016 shall be immediately forfeited without consideration. Notwithstanding
the foregoing, and subject to the provisions of Section 9(f) of the Employment
Agreement,
(i)    if your employment is terminated by the Company without Cause (as defined
below) or by you for Good Reason (as defined below), the period for determining
whether the Performance Milestones for vesting any outstanding unvested
Restricted Stock Units have been satisfied shall be extended to the eighteen
(18) month anniversary of the Date of Termination (as defined below), and any
Restricted Stock Units which satisfy the Performance Milestones during such
period shall be vested and settled within 30 days after the applicable
Performance Milestone has been satisfied; and
(ii)    if your employment is terminated as a result of the expiration of the
Employment Term (as defined in the Employment Agreement) due to a non-renewal of
the Employment Agreement by the Company pursuant to the provisions of Section 1
of the Employment Agreement, the period for determining whether the Performance
Milestones for vesting any outstanding unvested Restricted Stock Units have been
satisfied shall be extended to the twelve (12) month anniversary of the Date of
Termination (as defined below), and any Restricted Stock Units which satisfy the
Performance Milestones during such period shall be vested and settled within 30
days after the applicable Performance Milestone has been satisfied.
(c)    For purposes of this Agreement, “Cause” shall mean that any of the
following has occurred and that the Board has made a determination of such
occurrence after providing you with reasonably detailed written notice and a
reasonable opportunity to be heard on the issues at a Board meeting:
(i)    the willful and continued failure by you to substantially perform your
material duties to the Company (other than due to mental or physical disability)
after written notice specifying such failure and the manner in which you may
rectify such failure in the future and your failure to do so;
(ii)    you have engaged in willful misconduct that has resulted in material
damage to the Company’s business or reputation;
(iii)    your conviction of, or entry of a plea of guilty or nolo contendere
with respect to (A) a crime involving moral turpitude, fraud, forgery,
embezzlement or similar conduct, or (B) a felony crime;
(iv)    you have engaged in fraud against the Company or misappropriated Company
property (other than incidental property), or
(v)    you have materially breached the Employment Agreement between you and the
Company dated October 25, 2013 (the “Employment Agreement”) and such breach, to
the extent curable, has not been cured within thirty (30) days after you are
provided with written notice thereof.





--------------------------------------------------------------------------------




For purposes of this definition, no act or failure by you shall be considered
“willful” if such act is done by you in the good faith belief that such act is
or was in the best interests of the Company or one or more of its businesses.


(d)    For purposes of this Agreement, “Good Reason” shall mean the occurrence,
without your express prior written consent, of any one or more of the following:
(i)    a material diminution in your authority, duties or responsibilities as
set forth in Section 2(a) of the Employment Agreement or a change in reporting
structure also as set forth in Section 2(a) of the Employment Agreement, in each
case as a result of actions taken or approved by the Board (or failed to be
taken by the Board if required in the circumstances described in the last
sentence of this definition), other than actions on matters requiring Board
approval (which generally do not include day to day matters or hiring or firing
decisions of persons other than named executive officers) as determined by the
Board in good faith; provided that this provision shall not include a diminution
in authority, duties or responsibilities solely by virtue of the Company
becoming private or being acquired and made part of a larger entity, but shall
include as a result thereof or thereafter your not being the chief executive
officer of the top trade or business in the ownership chain or not reporting
directly to the board of directors of such top entity;
(ii)    a material breach of Sections 3 through 6 of the Employment Agreement by
the Company;
(iii)    the Company’s requiring you to be based at a location in excess of 35
miles from the location of your principal job location or office specified in
Section 2(b) of the Employment Agreement, except for required travel on the
Company’s business to an extent substantially consistent with your position;
(iv)    a material reduction by the Company of your Base Salary, as the same
shall be increased from time to time; or
(v)    (i) the failure during the Employment Term (as defined in the Employment
Agreement) to nominate you for election to the Board at the annual meeting of
stockholders or (ii) so long as Martha Stewart (the “Founder”) (and her family
or entities controlled by the Founder or her family) has sufficient votes to
elect the Board, the failure during the Employment Term (as defined in the
Employment Agreement) to elect you to the Board at such meeting or the removal
of you from the Board (other than for cause); provided, however, that Good
Reason shall not exist under clause (i) or (ii) if such failure or removal is
required in order to comply with legal, stock exchange or other regulatory
requirements relating to board or committee composition.
provided that the foregoing events shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from you of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an event on the 30th day
following its occurrence unless you have given the Company written notice
thereof prior to such date. Notwithstanding anything herein to the contrary, the
parties expressly acknowledge and agree that neither (i) the existence and
continuation of the arrangements whereby the Chief Financial Officer, the
General Counsel and Internal Audit also have direct reporting responsibilities



--------------------------------------------------------------------------------




to the Board and committees thereof and whereby the editors may also report to
the Founder nor (ii) actions taken by the Founder with regard to creative
matters within her purview as the Founder and Chief Creative Officer of the
Company shall constitute a basis for you to assert Good Reason or otherwise
constitute a breach by the Company of any of its obligations under this
Agreement. The parties recognize that you and the Founder both report to the
Board and matters may be brought to the Board for resolution that could be
viewed as within the purview of the Chief Executive Officer or the Founder and
Chief Creative Officer or both. No action taken by the Board in good faith to
resolve any of the matters referred to in the preceding sentence shall
constitute a basis for you to assert Good Reason or otherwise constitute a
breach by the Company of any of its obligations under this Agreement. In
addition, actions taken by the Founder that are outside the purview of her
authority and responsibilities with respect to creative matters as Founder and
Chief Creative Officer (as determined in good faith by the Board) shall in no
event constitute a basis for you to assert Good Reason or otherwise constitute a
breach by the Company of any of its obligations under this Agreement, so long as
the Board, after receipt of written notice from you, has taken reasonable steps
in good faith to try to assist you in being able to exercise your authority and
responsibilities under Section 2(a) of the Employment Agreement.
(e)    For purposes of this Agreement, “Date of Termination” shall mean:
(i)    if your employment is terminated by the Company without Cause, the date
on which a notice of termination by the Company without Cause (“Notice of
Termination”) is given or any later date set forth in such Notice of
Termination;
(ii)    if your employment is terminated by you for Good Reason, 30 days after
the date of the Company’s receipt of written notice from you of the event which
constitutes Good Reason (unless the Company has cured such event within such 30
day period); and
(iii)    if your employment is terminated as a result of expiration of the
Employment Term (as defined in the Employment Agreement) due to a non-renewal by
the Company pursuant to the provisions of Section 1 of the Employment Agreement,
the date of expiration of the Employment Term.
(f)    Notwithstanding anything in this Agreement or the Plan to the contrary,
in the event of a dispute regarding the existence of Cause or Good Reason, the
provisions of Section 12 of the Employment Agreement shall govern.
(g)    No Restricted Stock Units shall vest solely as a result of a Change in
Control (as such term is defined in the Plan, the Employment Agreement, or
otherwise).
(h)    Except as provided in Section 2(b) above, payments, if any, shall be made
as soon as practicable after the applicable Vesting Date, but in any event no
later than 30 days following the Vesting Date.
25.    Termination of Service. Except as provided in Section 2(b) above, in the
event of the termination of your Service for any reason, all unvested Restricted
Stock Units shall be immediately forfeited without consideration.
26.    Settlement of Restricted Stock Units. Restricted Stock Units shall be
settled in Shares, provided that the Company shall have no obligation to issue
Shares pursuant to this



--------------------------------------------------------------------------------




Agreement unless and until such issuance otherwise complies with all applicable
law. Prior to the time the Restricted Stock Units are settled, you will have no
rights other than those of a general creditor of the Company. Restricted Stock
Units represent an unfunded and unsecured obligation of the Company.
27.    Withholding Taxes. You agree to make arrangements satisfactory to the
Company for the satisfaction of any applicable tax obligations that arise in
connection with the Restricted Stock Units which, at the sole discretion of the
Committee, may include (i) having the Company withhold Shares from the
settlement of the Restricted Stock Units, or (ii) any other arrangement approved
by the Company, in either case, equal in value to the amount necessary to
satisfy any such tax obligations. Absent any arrangements to the contrary, the
Company may withhold Shares from the settlement of the Restricted Stock Units to
satisfy the applicable tax withholding obligations hereunder.
28.    Tax Advice. You represent, warrant and acknowledge that the Company has
made no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.
29.    Non-Transferability of Restricted Stock Units. The Restricted Stock Units
shall not be transferable other than by will or the laws of descent and
distribution. The designation of a beneficiary or entry into a will or similar
arrangement does not constitute a transfer. The terms of this Agreement shall be
binding upon your executors, administrators, heirs, successors and assigns.
30.    Restriction on Transfer. Regardless of whether the transfer or issuance
of the Shares to be issued pursuant to the Restricted Stock Units have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates, if any, and the issuance of
stop-transfer instructions to the Company’s transfer agent) if, in the judgment
of the Company and the Company’s counsel, such restrictions are necessary in
order to achieve compliance with the provisions of the Securities Act, the
securities laws of any state, or any other law.
31.    Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.
32.    Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.



--------------------------------------------------------------------------------




33.    Voting and Other Rights. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
stockholder of the Company unless and until the Restricted Stock Units are
settled.
34.    Authorization to Release Necessary Personal Information. You hereby
authorize and direct your employer to collect, use and transfer in electronic or
other form, any personal information (the “Data”) regarding your employment, the
nature and amount of your compensation and the facts and conditions of your
participation in the Plan (including, but not limited to, your name, home
address, telephone number, date of birth, social security number (or any other
social or national identification number), salary, nationality, job title,
number of shares held and the details of all Awards or any other entitlement to
shares awarded, cancelled, exercised, vested, unvested or outstanding) for the
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Restricted Stock Unit under the Plan or with whom shares
acquired pursuant to this Restricted Stock Unit or cash from the sale of such
shares may be deposited. You acknowledge that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Parent, Subsidiaries, or Affiliates, or to any third
parties is necessary for your participation in the Plan. You may at any time
withdraw the consents herein by contacting your local human resources
representative in writing. You further acknowledge that withdrawal of consent
may affect your ability to realize benefits from this Restricted Stock Unit, and
your ability to participate in the Plan.
35.    No Entitlement or Claims for Compensation.
(a)    Your rights, if any, in respect of or in connection with this Restricted
Stock Unit or any other Award is derived solely from the discretionary decision
of the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Restricted Stock Unit, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. This Restricted Stock Unit
is not intended to be compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represents any portion of
a your salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.
(b)    Neither the Plan nor this Restricted Stock Unit or any other Award
granted under the Plan shall be deemed to give you a right to become or remain
an Employee, Consultant or director of the Company, a Parent, a Subsidiary, or
an Affiliate. The Company and its Parents and Subsidiaries and Affiliates
reserve the right to terminate your Service at any time, with or without cause,
and for any reason, subject to applicable laws, the Company’s Certificate of
Incorporation and Bylaws and a written employment agreement (if any), and you
shall be deemed irrevocably to have waived any claim to damages or specific
performance for breach of contract or dismissal, compensation for loss of
office, tort or otherwise with respect to the Plan, this Restricted Stock Unit
or any outstanding Award that is forfeited and/or is terminated by its terms or
to any future Award.



--------------------------------------------------------------------------------




36.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail transmission or fax or forty-eight (48) hours after being
deposited in the mail, as certified or registered mail, with postage prepaid,
and addressed to the Company at its principal corporate offices and to you at
the address maintained for you in the Company's records; provided, however, that
with respect to any notice required to be given under the Employment Agreement,
the provisions of Section 15 of the Employment Agreement shall control.
37.    Entire Agreement; Enforcement of Rights. This Agreement, together with
the Plan, sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
38.    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
39.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
40.    Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of you under this Agreement may not be
assigned without the prior written consent of the Company.
41.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Restricted Stock Unit under the Plan and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
42.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.







--------------------------------------------------------------------------------




43.    Acceptance of Agreement. You must expressly accept the terms and
conditions of your Restricted Stock Unit as set forth in this Agreement by
signing and returning this Agreement to the Company within 90 days after the
Company sends this Agreement to you. If you do not accept your Restricted Stock
Unit in the manner instructed by the Company, your Restricted Stock Unit will be
subject to cancellation.
44.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
23.    Section 409A. The intent of the parties is that payments and benefits
under this Agreement are exempt from Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) under the short-term deferral exception
thereunder and, accordingly, to the maximum extent permitted, all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A. Each payment hereunder shall
be treated as a separate payment to the maximum extent permissible under Section
409A.
*    *    *    *

(Signature Page Follows)



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 28th
day of October, 2013.


MARTHA STEWART LIVING OMNIMEDIA, INC.


By: ______________________________________
(Signature)


Name:_____________________________________


Title:______________________________________


Address: Martha Stewart Living Omnimedia, Inc.
601 West 26th Street
New York, NY 10001
Tel: (212) 827-8000
Fax: (212) 827-8188






RECIPIENT: Daniel Dienst


By: _____________________________________
(Signature)


Address: _____________________________________


____________________________________________


Telephone Number: ____________________________


E-mail Address: _______________________________







--------------------------------------------------------------------------------




EXHIBIT D


GENERAL RELEASE


This General Release (the “Release”) is executed by Daniel Dienst (the
“Executive”) pursuant to Section 9(f) of the Employment Agreement between the
Executive and Martha Stewart Omnimedia, Inc. (the “Company”), dated October 25,
2013 (the “Employment Agreement”)


WHEREAS, the Executive’s employment with the Company has terminated;


WHEREAS, the Company and the Executive intend that the terms and conditions of
the Employment Agreement and this Release shall govern all issues relating to
the Executive’s employment and termination of employment with the Company;


WHEREAS, the Executive acknowledges that the consideration to be provided to the
Executive under the Employment Agreement is sufficient to support this Release;
and


WHEREAS, the Executive understands that the Company regards the representations
by the Executive in the Employment Agreement and this Release as material and
the Company is relying upon such representations in paying amounts to the
Executive pursuant to the Employment Agreement.


EXECUTIVE THEREFORE AGREES AS FOLLOWS:


1.Termination of Employment. The Executive’s employment with the Company
terminated on __________________________, and Executive has and will receive the
payments and benefits set forth in Section 9 of the Employment Agreement in
accordance with the terms and subject to the conditions thereof.


2.Release. The Executive hereby releases and forever waives and discharges the
Company, its past and present parents, subsidiaries and affiliates, and their
respective successors, predecessors and assigns (the “Company Affiliated Group”)
and their current and former directors, officers, employees, shareholders,
attorneys, agents, representatives and advisors and all those acting on their
behalf in any capacity whatsoever (but with respect to such persons only in such
capacity as relates to the Company Affiliated Group) (together with the Company
Affiliated Group, the “Company Released Parties”) from any and all causes of
action, claims, demands, fees, damages, liabilities, liens, costs and expenses
(including without limitation attorneys’ fees) (collectively, “Claims”) of every
kind and nature whatsoever, whether known or unknown, that the Executive or any
of his executors, administrators or heirs and the successors and predecessors
and assigns of each of the foregoing, has ever had against the Company Released
Parties by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter up to and including the date of the
Executive’s execution of this Release, including, but not limited to any and all
Claims: (i) arising out of or in any way related to the Executive’s services to,
or employment with, the Company and/or the termination of such services or
employment, including without limitation any Claims for additional salary,
bonus,



--------------------------------------------------------------------------------



incentive, commission, benefits, expenses, vacation entitlements, back pay,
front pay, alleged promotions, expanded job responsibilities, constructive
discharge, misrepresentation, equity awards of any kind, severance payments, or
moving expenses; (ii) in tort, including but not limited to wrongful or
retaliatory discharge in violation of public policy, emotional distress,
slander, defamation, and interference with contractual relations; (iii) in
contract, whether express or implied; (iv) under any Company policy, procedure,
benefit plan or other agreement; or (v) under any and all federal, state or
local laws or ordinances, including but not limited to Title VII of the Civil
Rights Act of 1964, Title IX of the Education Amendments of 1972, the Americans
with Disabilities Act, the Age Discrimination in Employment Act (“ADEA”), the
Employee Retirement Income Security Act (excluding those involving vested
benefits in the Company’s 401(k) plan), the Fair Labor Standards Act, the
Federal Family and Medical Leave Act, the Sarbanes-Oxley Act, the New York State
Constitution, the New York Human Rights Law, the New York Labor Law, the New
York Civil Rights Law, the New York Wage and Hour Law, the New York Whistle
Blower Law, the New York Retaliatory Action By Employers Law, the New York
Non-Discrimination for Legal Actions Law, the New York Human Rights Law, and the
New York City Human Rights Law, for harassment or discrimination on the basis of
any protected classification, whistle blowing, or retaliation of any kind or any
other cause of action. The Executive represents and warrants that he is the sole
and lawful owner of all right, title and interest in and to every Claim and
other matter that he is releasing hereby and that no other party has received
any assignment or other right of substitution or subrogation to any such claim
or matter. Additionally, the Executive covenants never to bring any action or
proceeding against the Company Released Parties related to any Claim released
hereby. Notwithstanding the foregoing, this Release does not extend to (i) any
rights the Executive has to receive the payments and benefits set forth in
Section 9 of the Employment Agreement in accordance with the terms and subject
to the conditions thereof; (ii) any of the continuing obligations of the Company
under the Employment Agreement that by their terms expressly survive the
Employment Term (as such term is defined in the Employment Agreement); (iii) any
rights the Executive has arising after the effective date of this Release under
the Executive’s Stock Option Agreement, dated October 28, 2013, the Executive’s
Restricted Stock Unit Agreement, dated October 28, 2013, the Executive’s
Performance Restricted Stock Unit Agreement, dated October 28, 2013, and [to be
updated to reflect any subsequent awards]; (iv) any rights the Executive has or
hereafter acquires to indemnification and advancement of expenses in accordance
with Section 11 of the Employment Agreement, in accordance with the provisions
of certificates of incorporation, by-laws or other governing documents of the
Company and its subsidiaries and affiliates, under any applicable directors and
officers liability insurance policy that the Company may maintain and that
provides coverage to the Executive pursuant to the terms of Section 11 of the
Employment Agreement, under any separate indemnification agreement between the
Company and the Executive, or under applicable law; and (v) any claims for
accrued, vested benefits under any employee benefit plan of the Company and its
subsidiaries and affiliates (other than any severance plan), subject to the
terms and conditions of such plan.


3.No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Release is not to be construed in any way as an admission of
any liability whatsoever by any Company Released Party, any such liability being
expressly denied. The Executive also acknowledges and agrees that he has not,
with respect to any transaction or state



--------------------------------------------------------------------------------



of facts existing prior to the date hereof, filed any actions against any
Company Released Party with any governmental agency, court or tribunal.


4.Voluntariness. The Executive hereby acknowledges and confirms that: (i) he was
advised by the Company to consult with an attorney of his own selection
regarding the terms of this Release; (ii) he was given a period of not fewer
than twenty-one (21) days to consider the terms of this Release and to consult
with an attorney of his own selection with respect thereto, although he was free
to sign this Release at any time during this period; and (iii) he knowingly and
voluntarily accepts the terms of this Release.


5.Ability to Revoke. The Executive understands that he may revoke this Release
with respect to claims arising under ADEA at any time within seven (7) days of
the date of his signing by providing written notice to the Company at the
address specified in Section 15 of the Employment Agreement, and that with
respect to claims arising under ADEA, this Release will take effect only upon
the expiration of such seven-day revocation period and only if he has not timely
revoked it.


6.Effect of Unenforceability of Release. The invalidity or unenforceability of
any provision or provisions of this Release shall not affect the validity of any
other provision of this Release, which shall remain in full force and effect.


7.Restrictive Covenants. Notwithstanding anything in this Release to the
contrary, the provisions of Section 10 of the Employment Agreement shall survive
by their own terms.


8.Governing Law. The validity, interpretation, construction and performance of
this Release shall be governed by the law of the State of New York without
regard to its conflicts of law principles. In the event of any dispute regarding
this Release, the provisions of Section 12 of the Employment Agreement shall
govern.


9.Complete Agreement. The Employment Agreement and this Release constitute the
entire understanding between the parties with respect to the subject matter
herein and therein and merges all prior discussion between the parties. The
Executive has not relied on any oral statements that are not included in the
Employment Agreement or this Release.


 




Date: _____________                __________________________________
Daniel Dienst





--------------------------------------------------------------------------------




SCHEDULE A


List of Corporate, Civil and Charitable Boards






Kips Bay Boys and Girls Club


Newark Police Foundation


Columbia Grammar and Preparatory School Boards



